Name: Council Regulation (EC) No 2182/2004 of 6 December 2004 concerning medals and tokens similar to euro coins
 Type: Regulation
 Subject Matter: European Union law;  social affairs;  marketing;  technology and technical regulations;  monetary relations;  European construction;  criminal law
 Date Published: nan

 21.12.2004 EN Official Journal of the European Union L 373/1 COUNCIL REGULATION (EC) No 2182/2004 of 6 December 2004 concerning medals and tokens similar to euro coins THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular the third sentence of Article 123(4) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Central Bank (1), Whereas: (1) On 1 January 1999, the euro became the legal currency of the participating Member States in accordance with the requirements of Council Regulation (EC) No 974/1998 of 3 May 1998 on the introduction of the euro (2) and of those third countries which have concluded an agreement with the Community on the introduction of the euro, namely Monaco, San Marino, and the Vatican City. (2) Council Regulation (EC) No 975/1998 of 3 May 1998 on denominations and technical specifications of euro coins intended for circulation (3) defined the basic features of euro coins. Euro coins, following their introduction in January 2002, circulate throughout the euro area as sole legal tender in metallic form. (3) Commission Recommendation 2002/664/EC of 19 August 2002 concerning medals and tokens similar to the euro coins (4) recommended that certain visual characteristics should be avoided in the sale and production, stocking, importation and distribution, for sale or for other commercial purposes, of medals and tokens whose size is close to that of euro coins. (4) The Commission Communication of 23 July 1997 on the use of the euro symbol established the symbol  ¬ and called upon all currency users to use the symbol for the description of monetary amounts denominated in euro. (5) The Commission communication of 22 October 2001 on copyright protection of the common face design of the euro coins (5) defined the arrangements to be applied for the reproduction of the common face design of euro coins. (6) The visual characteristics of the euro coins were published by the Commission on 28 December 2001 (6). (7) Citizens may be led to believe that medals and tokens bearing the terms euro or euro cent, the euro symbol, or a design similar to that which appears on the common face or on any of the national sides of the euro coins, have legal-tender status in any of the Member States that have adopted the euro, or in a participating third country. (8) There is an increasing risk that medals and tokens having a size and metal properties similar to euro coins may be unlawfully used in the place of euro coins. (9) It is therefore appropriate that medals and tokens having visual characteristics, size or metal properties which are similar to euro coins should not be sold, produced, imported or distributed for the purpose of sale or for other commercial purposes. (10) It is for each Member State to introduce applicable sanctions for infringements, with a view to achieving an equivalent protection of the euro against similar medals and tokens throughout the Community. HAS ADOPTED THIS REGULATION: Article 1 Definitions For the purposes of this Regulation the following definitions shall apply: (a) euro means the legal currency of participating Member States as defined in Article 1 of Regulation (EC) No 974/98 and of those participating third countries which have concluded an agreement with the Community on the introduction of the euro (hereinafter referred to as participating third countries); (b) euro symbol means the symbol representing the euro  ¬ as shown and described in Annex I; (c) medals and tokens means those metallic objects, other than blanks intended for striking coins, which have the appearance and/or technical properties of a coin but are not issued under national or participating third country legislative provisions or other foreign legislative provisions, and which therefore are neither a legal means of payment nor legal tender; (d) gold, silver and platinum mean alloys containing gold, silver and platinum with a millesimal fineness in weight of at least 375, 500 and 850 respectively. This definition shall not concern hallmarking conventions applicable in Member States; (e) European Technical and Scientific Centre (hereinafter referred to as ETSC) means the entity established by the Commission Decision of 29 October 2004; (f) reference band shall have the meaning given to it in Section 1 of Annex II. Article 2 Protective provisions Subject to Articles 3 and 4, the production and sale of medals and tokens, and their importation and distribution for sale or for other commercial purposes, shall be prohibited in the following circumstances: (a) when the terms euro or euro cent or the euro symbol appear on their surface; or (b) when their size is inside the reference band; or (c) when any design appearing on the surface of medals and tokens is similar to any of the national obverse designs or to the common reverse face of euro coins, or is identical or similar to the edge design of the two-euro coin. Article 3 Exemptions 1. Medals and tokens bearing the terms euro or euro cent or the euro symbol without an associated nominal value shall not be prohibited when their size is outside the reference band. 2. Medals and tokens whose size is inside the reference band shall not be prohibited when: (a) they are pierced with a hole of over 6 millimetres in the centre, or when their shape is polygonal but not exceeding six edges, provided the condition under point (c)(ii) is respected; or (b) they are made of gold or silver or platinum; or (c) when they fulfil the following conditions: (i) the combinations of diameter and edge height of medals and tokens are consistently outside the ranges defined in each of the cases specified in Section 2 of Annex II; and (ii) the combinations of diameter and metal properties of medals and tokens are consistently outside the ranges defined in each of the cases specified in Section 3 of Annex II. Article 4 Derogations by authorisation 1. The Commission may grant specific authorisations to use the terms euro or euro cent or the euro symbol under controlled conditions of utilisation in cases where no risk of confusion exists. In such cases, the economic operator concerned within a Member State shall be clearly identifiable on the surface of the medal or token and the indication Not legal tender must be stamped on the obverse or the reverse of the medal or token. 2. The Commission shall be competent to declare whether a design is similar within the meaning of Article 2(c). Article 5 Existing medals and tokens Medals and tokens issued before the entry into force of this Regulation which do not satisfy the conditions set out in Articles 2, 3 and 4 may continue to be used until the end of the year 2009, at the latest, unless they are capable of being used in place of euro coins. Those medals and tokens shall be recorded, if appropriate, according to the procedures applicable in the Member States and communicated to the ETSC. Article 6 Sanctions 1. Member States shall lay down the rules on sanctions applicable to infringements of the provisions of this Regulation and shall take all measures necessary to ensure that they are implemented. The sanctions provided for must be effective, proportionate and dissuasive. 2. Member States shall adopt by 1 July 2005 the laws, regulations and administrative provisions for applying this Article. They shall forthwith inform the Commission thereof. Article 7 Applicability This Regulation shall apply in the participating Member States as defined in Regulation (EC) No 974/98. Article 8 Entry into force This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaty establishing the European Community. Done at Brussels, 6 December 2004. For the Council The President H. HOOGERVORST (1) OJ C 134, 12.5.2004, p. 11. (2) OJ L 139, 11.5.1998, p. 1. Regulation as amended by Regulation (EC) No 2596/2000 (OJ L 300, 29.11.2000, p. 2). (3) OJ L 139, 11.5.1998, p. 6. Regulation as amended by Regulation (EC) No 423/1999 (OJ L 52, 27.2.1999, p. 2). (4) OJ L 225, 22.8.2002, p. 34. (5) OJ C 318, 13.11.2001, p. 3. (6) OJ C 373, 28.12.2001, p. 1. ANNEX I APPEARANCE OF THE EURO SYMBOL AS MENTIONED IN ARTICLE 1 ANNEX II 1. Definition of the reference band referred to in Article 1 (a) The reference band for the size of medals and tokens is the set of combinations between the values for diameter and values for edge height included in the reference range for diameter and the reference range for edge height respectively. (b) Reference range for diameter is the one between 19,00 millimetres and 28,00 millimetres. (c) Reference range for edge height is the one included between 7,00 % and 12,00 % of each value within the reference range for diameter. 2. Ranges referred to in Article 3(2)(c)(i) Defined ranges Diameter (mm) Edge height (mm) 1. 19,45-20,05 1,63-2,23 2. 21,95-22,55 1,84-2,44 3. 22,95-23,55 2,03-2,63 4. 23,95-24,55 2,08-2,68 5. 25,45-26,05 1,90-2,50 3. Ranges referred to in Article 3(2)(c)(ii) Diameter (mm) Metal properties 1. 19,00-21,94 Electrical conductivity between 14,00 and 18,00 % IACS 2. 21,95-24,55 Electrical conductivity between:  14,00 and 18,00 % IACS; or  4,50 and 6,50 % IACS, unless the medal or token is of single alloy and its magnetic moment is outside the range from 1,0 to 7,0 Ã ¼Vs.cm 3. 24,56-26,05 Electrical conductivity between:  15,00 and 18,00 % IACS; or  13,00 and 15,00 % IACS, unless the medal or token is of single alloy and its magnetic moment is outside the range from 1,0 to 7,0 Ã ¼Vs.cm 4. 26,06-28,00 Electrical conductivity between 13,00 and 15,00 % IACS, unless the medal or token is of single alloy and its magnetic moment is outside the range from 1,0 to 7,0 Ã ¼Vs.cm 4. Graphical representation The following graph provides an indicative illustration of definitions in this Annex: